Herbert, J.
A casual glance at the specimen of nudity displayed on the front cover and the depraved sex comments on the back cover of the book, “Orgy Club” (see Ginzburg v. United States, — U. S. —, 16 L. Ed. 2d 31), appears sufficient to bring notice to appellant that he had in his possession and was offering for sale a book that was in probable violation of the provisions of Section 2905.34 of the Revised Code.
The obscene material found between the covers, viewed from any standpoint, is utterly without redeeming social value.
A Book v. Attorney General of Massachusetts (March 21, 1966), 16 L. Ed. 2d 1, lays down three principles applicable to the case at bar:
“ * * * three elements must coalesce: it must be established that (a) the dominant theme of the material taken as a whole appeals to a prurient interest in sex; (b) the material is patently offensive because it affronts contemporary community standards relating to the description or representation of sexual matters; and (c) the material is utterly without redeeming social value.”
Each of the foregoing elements is applicable to “Orgy Club.”
Therefore, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taet, C. J., Zimmerman, Matthias, O’Neill, Schneider and Brown, JJ., concur.